Citation Nr: 1720310	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-00 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to increases in the staged (10% prior to June 8, 2011, and 60% from August 1, 2012) ratings assigned for a (now post-total knee replacement (TKR)) right knee disability.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1991 to May 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2008 (which granted service connection and assigned 10% ratings, each, for right and left knee disabilities) and November 2009 (which denied TDIU) rating decisions by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  A June 2012 rating decision assigned a 30 percent rating to the Veteran's post-TKR right knee disability, effective August 1, 2012.  In November 2014, the case was remanded for additional development.  A June 2016 rating decision increased the Veteran's post-TKR right knee disability rating from 30 percent to 60 percent, also effective August 1, 2012.  

Total (convalescence and schedular-post TKR) ratings were assigned for the Veteran's right knee disability from April 2, 2009 through July 31, 2009, from June 8, 2011 through July 31, 2012, and from January 26, 2015 through February 28, 2015; and total ratings were assigned for his left knee disability from August 8, 2012 through November 30, 2012, from April 7, 2014 through May 31, 2014, and from July 31, 2014 through August 31, 2014.  Therefore, those periods are not for consideration.  

The issue of entitlement to a TDIU rating is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.





FINDINGS OF FACT

1.  Prior to June 8, 2011, the Veteran's pre-TKR right knee disability is not shown to have been manifested by compensable limitation of flexion or extension limited at more than 10 degrees, but is shown to have been manifested by daily (severe) subluxation; from August 1, 2012, the  post-TKR right knee disability is not shown to have been manifested by symptoms/impairment greater than chronic residuals consisting of severe painful motion and weakness.

2.  At no time under consideration is the Veteran's left knee disability shown to have been manifested by compensable limitation of flexion or extension limited at more than 10 degrees, but throughout, it is shown to have been manifested by moderate, but not greater, subluxation or instability.  


CONCLUSIONS OF LAW

1.  For the period prior to June 8, 2011, a combined 40 percent, but no higher, rating (based on formulation of 10 percent under Code 5003 and 30 percent under Code 5257) is warranted for the Veteran's right knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.59, 4.71a; Codes 5003, 5257, 5260, 5261, 5262 (2016).

2.  From August 1, 2012, a rating in excess of 60 percent is not warranted for the Veteran's post-TKR right knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.59, 4.68, 4.71a; Code 5055, 5162, 5163 (2016).

3.  Throughout, the Veteran's left knee disability warrants a combined 30 percent, but no higher, rating (based on formulation of 10 percent under Code 5003 and 20 percent under Code 5257).  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.59, 4.71a; Codes 5003, 5257, 5260, 5261, 5262 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As this appeal is from the rating decision that granted service connection and assigned initial ratings and effective dates for the Veteran's right and left knee disabilities, statutory notice was fulfilled, and is no longer necessary.  A statement of the case (SOC) properly provided notice on the downstream issues of entitlement to increased initial ratings.  A deficiency in notice is not alleged.

The Veteran's pertinent treatment records and Social Security Administration (SSA) records have been secured.  He was afforded VA examinations in November 2008, June 2015 (left knee medical advisory opinion), October 2015 (pursuant to the Board's November 2014 remand), and March 2016 (right knee only).  The Veteran has not identified any pertinent evidence that remains outstanding.  The Board finds the examination reports and treatment records cumulatively adequate to properly adjudicate the claims, and that no further development of the evidentiary record is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  

Under The United States Court of Appeals for Veteran's Claims (Court) holding in Correia v. McDonald, 28 Vet. App. 158 (2016) there is a requirement that joints should be tested for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  Here, the Veteran was not afforded such complete testing.  The Board finds that another examination for such testing is not warranted as the VA examination reports indicate that testing was limited by the Veteran's election to remain in his wheelchair.  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
The Veterans right (prior to TKR surgery) and left knee disabilities were originally rated under Code 5014-5257, for osteomalacia, based on recurrent subluxation or lateral instability.  Code 5257 (for recurrent subluxation or lateral instability) provides for a 10 percent rating, when slight; 20 percent, when moderate; and (a maximum) 30 percent, when severe.  38 C.F.R. § 4.71a.

Post-TKR knee disability is rated under Code 5055.  A 100 percent rating is to be assigned for 1 year following implantation of prosthesis.  Following expiration of the 1-year period, a 60 percent [maximum schedular] rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  30 percent is the minimum rating to be assigned for residuals following a total knee replacement.  38 C.F.R. § 4.71a,

Normal or full range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Under Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate Code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

Separate ratings may be assigned for separate symptoms, including for [compensable] limitations of flexion and extension, instability, and dislocation of semilunar cartilage or symptomatic removal of semilunar cartilage. VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990  (2004).  

Ratings for extremities are also governed by 38 C.F.R. § 4.68 (the amputation rule), which provides that the combined rating for disabilities of an extremity shall not exceed the rating for amputation of the extremity at the elective level, were amputation to be performed.  Under Code 5162, amputation of a leg at the middle or lower third of the thigh is rated 60 percent.  The next higher (80 percent) rating (under Code 5161) requires that the elective site of amputation be at the upper third of the thigh, one-third of the distance from perineum to the knee joint measured from the perineum.  38 C.F.R. § 4.71a.  

In determining the degree of limitation of motion, the provisions of 38 U.S.C.A. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

When the appeal is from the initial rating assigned with an award of service connection, the entire period of time from the effective date of the award to the present is for consideration, and separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016).  

Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's award of service connection for his right and left knee disabilities is effective from the day following the date of his separation from service.  His service treatment records (STRs) show diagnoses of bilateral knee osteoarthritis and patellofemoral arthralgia.  See June 2001 left knee MRI report; see also August and September 2005 clinical records.  A July 2007 clinical record notes that the Veteran underwent five surgeries in seven years for patellar subluxation.  An October 2007 note from a treating physician indicates that the Veteran had chronic patellofemoral instability with "weekly history of dislocations."  A December 2007 clinical record notes the Veteran's report that his right knee dislocates weekly and that his left knee last dislocated one year prior; range of motion (ROM) of both knees was 0 to 140 degrees (normal); bilateral tenderness to palpation was noted and patellar grind tests were positive bilaterally, but both knees were otherwise stable in all planes.  An April 2008 U.S. Air Force Physical Evaluation Board report notes diagnoses of bilateral knee pain and patellar instability status post multiple surgical procedures.  

An April 2008 Social Security Disability Examination report notes complaints of chronic knee pain, early arthritis, and dislocation in both knees.  The Veteran reported daily right knee dislocations, and approximately twice per month left knee dislocations.  ROM testing showed full extension but "flexion is limited to 10 to 20 degrees in both knees."  [The report also notes that "He can rise from a seated position with use of his cane..." suggesting that flexion approaches 90 degrees or greater.]  X-rays of the right knee showed minor osteophytic spurring at the superior and inferior aspects of the patella.  The following week, a different medical consultant noted that the Veteran's allegations of limitations, including due to chronic knee pain/dislocation, are "partially credible... He certainly has limitations due to his impairments, however, it seems they are somewhat overstated."  The SSA disability determination noted a primary diagnosis of patellofemoral syndrome.  

An October 2008 clinical record notes that due to patellar instability, the Veteran had used a wheelchair since June 2008 and a cane for two to three years prior to that.  X-rays showed postoperative knees status post bilateral ACL repairs.  The examiner noted a past surgical history of "multiple surgeries for both knees including osteotomies for degenerative changes resulting from chronic dislocation."  The impression was "arthritis knees."   

On November 2008 VA general medical examination, the Veteran complained of daily bilateral knee pain rated 8/10 on a scale of 1 to 10.  He presented in a wheelchair but was able to perform the examination slowly with a cane.  ROM for both knees was 0 to 40 degrees; there was no instability in either knee.  X-rays showed postoperative knees status post bilateral ACL repairs without any other abnormalities.  The diagnosis was bilateral patellofemoral syndrome with joint instability.   

A March 2009 private clinical record notes complaints of bilateral knee pain and patellar dislocations.  On examination, right knee ROM was full; left knee ROM was not provided.  Both knees were stable to varus/valgus stress and each had negative anterior drawer, posterior drawer, and Lachman's tests.  X-rays showed previous Fulkerson osteotomies with hardware in place, no new fractures or acute bony pathology.  The assessment was bilaterally patellofemoral pain with recurrent patellar dislocations.  

In April 2, 2009, the Veteran underwent a right knee derotational osteotomy, tubercle osteotomy, lateral release and arthroscopy.  The postoperative diagnosis was right knee patellar instability.  [As noted above, the right knee disability was assigned a temporary total (convalescence under 38 C.F.R. § 4.30) rating from that day through July 31, 2009.]  An October 2009 clinical record notes complaints of right knee pain but with increased stability since the April 2009 surgery.  The impression was "arthritis knees, patellofemoral instability."  

An October 2010 orthopedic surgery consult record notes complaints of pain and instability in both knees.  On physical examination, the Veteran's right knee showed mild effusion and tenderness; ROM was 0 to 130 degrees.  Both knees were stable to anterior and posterior drawer tests.  Although left knee ROM was not noted, the examiner noted the Veteran's right knee symptoms were greater than his left. 

A February 2011 private clinical record notes complaints of right knee pain and patella dislocation of both knees.   On physical examination, he had full ROM in both knees, but with significant pain.  He did "not have any major instability" in either knee.   

A May 2011 private clinical record notes the Veteran's report of bilateral knee pain.  He reported that his right knee was more symptomatic than his left knee.  He reported frequent right knee dislocations and infrequent left knee dislocations.  On examination, right knee ROM was 0 to 120 degrees; following stability testing, the assessment was patella alta with slight PCL and MCL laxity.  A right total knee arthroplasty with tibial tubercle advancement was recommended.  [An assessment of the left knee was not included.]  

On June 8, 2011, the Veteran underwent a right total knee arthroplasty.  [As noted above, the right knee disability was assigned a total rating was assigned from that day through July 31, 2012.]

A July 2011 clinical record notes the Veteran's report that his left knee "blew out" on him the other day.  An August 2011 clinical record notes the Veteran's report that his left knee "gave out" on him the previous day, nearly causing a fall. 
 
An April 2012 clinical record notes an impression of "arthritis knees, patellofemoral instability, chronic pain, Right worse than left."  

A June 2012 clinical record notes complaints of left knee frontal patellar pain and instability.  On examination, tenderness was noted along the medial compartment.  ROM was from 0 to 125 degrees.  The knee was stable to an anterior and posterior drawer test.  The examiner was able to sublux the patella "at least 3 if not 4 quadrants medially and 2 to 3 quadrants laterally reproducing some of his discomfort."  X-rays showed some mild degenerative changes in the medial compartment, but no acute changes.  The impression was chronic left anterior knee pain with patellar instability.  

On August 8, 2012, the Veteran underwent left knee osteotomy for recurrent left patellar dislocation.  [As noted above, the left knee disability was assigned a temporary total (convalescence under 38 C.F.R. § 4.30) rating from that day through November 30, 2012.]

An October 10, 2012, clinical record notes complaints of left knee pain following a fall in the shower; left knee flexion was to 30 degrees.  On October 30, 2012, the Veteran underwent bilateral knee surgery.  The left knee surgery was a repair of an osteotomy following the fall in the shower and the right knee surgery was to replace a plastic insert that was the wrong size.  A December 2012 follow-up record notes right knee ROM was 0 to 120 degrees.  His left knee was in an immobilizer, but in full extension.  On January 24, 2013 follow-up, left knee flexion was to 60 degrees.

A March 7, 2013 physical therapy record notes right knee ROM was flexion to 110 and extension to -12 degrees; left knee ROM was flexion to 107 and extension to -8 degrees.  A March 29, 2013 record notes right knee ROM was flexion to 105 and extension to -12 degrees; left knee ROM was flexion to 110 and extension to -8 degrees.  

A February 2014 private clinical record notes that left knee patellar grind and medial McMurray tests were positive; a patellofemoral apprehension test was negative.  Right knee active ROM was 0 to 30 degrees; a positive anterior drawer sign was noted.  X-rays showed no evidence of hardware loosening in his right total knee arthroplasty.  The examiner recommended an MRI of the left knee as the Veteran's symptoms were consistent with a medial meniscus tear and because he may be a candidate for removal of his osteotomy hardware.  A March 10, 2014 MRI of the left knee showed that the cruciate and collateral ligaments were intact.  No discrete meniscal tear was seen.  The lateral meniscus was intact.  The patellar tendon showed calcifications, which correlates for patella tendon pain.   He had full extension on ROM testing.  The doctor recommended hardware removal and then probably osteotomy of the bone on the retropatellar area, but not joint replacement. 
 
In April 2014, the Veteran underwent left knee arthroscopic surgery to correct an avulsion of the tibial tubercle from his osteotomy.  In July 2014, he underwent left knee surgery to remove hardware and fixate the tibial tubercle.  [As noted above, the left knee disability was assigned temporary total convalescence ratings (under 38 C.F.R. § 4.30) from April 7, 2014, through May 31, 2014, and from July 31, 2014 through August 31, 2014.]  An October 2014 record notes that his left knee was "doing well" and "is more stable."

A January 23, 2015 clinical record notes that the Veteran is post redo ORIF (open reduction and internal fixation) of the left knee.  He was noted to be doing well; his knee was "more stable."  Left knee ROM was full.  Right knee ROM was full except for active extension, noted to be "-30 degrees," although passive extension ROM was "0 degrees."  The right knee was stable in extension but showed mediolateral and anteroposterior laxity in flexion.  

On January 26, 2015, the Veteran underwent right knee surgery.  The preoperative diagnosis was failed total knee arthroplasty with ligamentous laxity and failure of extensor mechanism reconstruction.  [An April 2016 VA medical advisory opinion noted that the Veteran's January 26, 2015 knee surgery is less likely than not (less than 50 percent) a total knee replacement.]  [As noted above, the right knee disability was assigned a temporary total (convalescence under 38 C.F.R. § 4.30) rating from that day through February 28, 2015.]  A March 2015 VA clinical record notes an impression of "arthritis knees, patellofemoral instability, chronic pain, Right worse than left."  

April 2015 x-rays (three months post right knee surgery) showed the Veteran's right knee was stable.  His left knee was also stable and showed no significant degenerative changes.  An MRI of the left knee showed the medial meniscus, distal quadriceps tendon, and patellar ligament were all intact; the cruciate and collateral ligaments were normal in appearance.

A June 2015 VA examination report pertaining to the Veteran's left knee surgeries includes a medical advisory opinion that the left knee surgeries in August 2012, October 2012, April 2014, and July 2104 are at least as likely as not related to his service-connected patellofemoral left knee syndrome.  The consulting provider noted a diagnosis of left knee patellar subluxation/instability and arthritis.   

A September 2015 private clinical record notes complaints of left knee pain.  The examiner noted that the left knee "... still has a slight extensor lag but is doing fairly well." His right knee was stable on extension but showed mediolateral and anteroposterior laxity on extension.   

On October 2015 VA examination (pursuant to the Board's November 2014 remand), the Veteran reported near constant bilateral knee pain and instability.  He reported that he uses a walker or wheelchair as it is difficult to walk and because he fears further injury to his knees.  On examination, right knee ROM was 0 to 35 degrees.  Left knee ROM was 0 to 40 degrees.  There was no evidence of pain with weight bearing for either knee.  Repetitive use testing did not show additional functional loss or decreased ROM.  Neither knee was ankylosed.  Muscle strength testing showed both knees were 3/5 in flexion and 5/5 in extension.  The examiner noted that the Veteran's right knee has a history of no recurrent subluxation and slight lateral instability; the Veteran's left knee has a history of slight recurrent subluxation and slight lateral instability.  Joint stability testing was not performed as the Veteran presented in a wheelchair and would not transfer to the examination table; therefore, the examination "was limited.  [T]here was also a lack of cooperation from the [V]eteran due to reported fear of increased pain and injury due to instability."  The diagnoses were left knee arthritis patellofemoral syndrome and total right knee replacement residuals; both were noted to cause "mild functional limitation."  

On March 2016 VA right knee examination, the Veteran reported constant right knee pain and frequent falls; he denied flare-ups.  ROM was 0 to 35 degrees.  Repetitive use testing did not show additional functional loss or decreased ROM.  Muscle strength testing was 5/5 normal in both  flexion and extension.  The examiner noted a history of slight lateral instability and slight recurrent patellar dislocations.  The examiner noted that stability testing was not performed as the examination was limited; the Veteran presented in his wheelchair and did not stand or walk for fear of falling.  

Analysis

Initially, the Board notes the applicability of Codes 5256, 5258, 5259, 5262, and 5263 has been considered for both knees.  However, as the evidence of record does not show that pathology or separate and distinct symptoms required for ratings under such codes (ankylosis, dislocated semilunar cartilage, removal of symptomatic semilunar cartilage, nonunion or malunion of the tibia or fibula, or genu recurvatum of the knee) was present during the evaluation period, the Board finds that those Codes do not have applicability in these matters (and will not be further discussed).  

Right Knee prior to June 8, 2011

Prior to June 8, 2011, the Veteran's right knee disability has been assigned a 10 percent rating (under Code 5014-5257) for osteomalacia rated based on recurrent subluxation or lateral instability.  (As was noted above, periods for which a total rating has been assigned are not for consideration.)  

Upon review of the evidence, the Board finds that the Veteran's right knee disability warrants a 40 percent, but no higher, combined rating (based on a formulation of 10 percent under Code 5003 and 30 percent under Code 5257).  During this period the Veteran's right knee was manifested by arthritis with painful motion and by daily dislocations (described in the record as chronic) reflecting severe recurrent subluxation.  See April 2008 SSA examination report; see also October 2008 clinical record.  The evidence reasonably shows that from separation from service until June 8, 2011, the Veteran's right knee disability was manifested by severe subluxation (warranting a 30 percent rating under Code 5257) and by arthritis with painful motion (warranting a 10 percent rating under Code 5003).  Accordingly, for the period prior to June 8, 2011 a combined 40 percent rating is warranted for the right knee disability.  See 38 C.F.R. § 4.25; VAOPGCPREC 23-97 (arthritis and instability of the knee may be rated separately under Codes 5003 and 5257).  

The Board has considered whether separate ratings may be warranted for limitations of extension and limitation of flexion of the knee during the period prior to June 8, 2011.  To warrant a compensable rating for limitation of flexion under Code 5260, flexion must be limited to 45 degrees or less.  The record shows that right knee flexion was to 140 degrees in December 2007, "to 10 to 20 degrees" on April 2008 SSA examination (when it was also noted that the Veteran stood from a seated position, suggesting flexion to or approximating 90 degrees), to 40 degrees on November 2008 VA examination, to 140 degrees in March 2009, to 130 degrees in October 2010, to 140 degrees in February 2011 (with painful motion), and to 120 degrees in May 2011.  The evidence shows that the Veteran's right knee consistently (except on April 2008 SSA and November 2008 VA examinations) was found to have flexion to 120 degrees or above.  The Board notes that on both the April and November 2008 examinations the Veteran presented in a wheelchair, rising to a standing position, suggesting that the limitations of flexion reported may have been less than accurate; significantly the motion measurements on those two examinations are inconsistent with other measurements throughout the period.  Both examinations were general in nature, and not specifically for the knees.  Furthermore, the April 2008 examiner noted the Veteran's limitations to be only "partially credible" and "somewhat overstated."  Therefore, the Board finds that those two examinations do not reflect a distinct period (or periods) when an increased level of impairment was shown (so as to warrant staged increased ratings).  Accordingly, a compensable rating under Code 5260 is not warranted prior to June 8, 2011. 

For knee disability to warrant a compensable rating under Code 5261 there must be limitation of extension at10 degrees or more.  Extension was noted as full in December 2007, April 2008, November 2008, March 2009, February 2011, and May 2011.  Accordingly, a separate compensable rating under Code 5261 is not warranted prior to June 8, 2011.  

Right Knee from August 1, 2012

From August 1, 2012, the Veteran's right knee disability has been assigned a 60 percent (maximum schedular) rating for chronic residuals of a TKR consisting of severe painful motion or weakness.  As noted above, ratings for extremities are also governed by 38 C.F.R. § 4.68 (the amputation rule), which provides that the combined rating for disabilities of an extremity shall not exceed the rating for amputation of the extremity at the elective level, were amputation to be performed.  Under 38 C.F.R. § 4.71a, Code 5162, amputation of a leg at the middle or lower third of the thigh is rated 60 percent.  The next higher (80 percent) rating requires that the elective site of amputation be at the upper third of the thigh, one-third of the distance from perineum to the knee joint measured from the perineum.  38 C.F.R. § 4.71a, Code 5161.  Based on the pathology shown (the upper third of the thigh is not involved), in the instant case the amputation rule is a bar to a rating in excess of 60 percent.  Consequently, as a matter of law, a schedular rating in excess of 60 percent may not be assigned for the post-TKR right knee disability.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Left Knee

The Veteran's left knee disability has been assigned a 10 percent rating throughout (under Code 5014-5257 for osteomalacia based on recurrent subluxation or lateral instability).  (As noted above, the periods when a total rating was assigned are not for consideration.)  

Upon review of the record, the Board finds that the Veteran's left knee disability warrants a 30 percent, but no higher, combined rating (based on a formulation of 10 percent under Code 5003 and 20 percent under Code 5257) throughout.  Throughout the Veteran's left knee is reasonably shown to have been manifested by painful, but less than compensably limited, motion and by moderate recurrent subluxation/instability (as reflected by dislocations occurring as frequently as twice per month; however, clearly less frequent and disabling than the above-discussed right knee dislocations, consistent with severe subluxation, which were considered a cause for the undelying pathology requiring TKR).  See December 2007 clinical record; see also April 2008 SSA examination report.  The Board notes that the October 2015 VA examiner noted a history of slight recurrent subluxations and slight lateral instability; however, in giving the Veteran the benefit of the doubt, the Board finds that the chronic nature of the left knee dislocations and the frequency of reoccurrence are reasonably reflective of moderate (but not severe) disability.  See 38 C.F.R. §  4.3.  Accordingly, a 30 percent, but no higher, combined rating (based on a formulation of 20 percent under Code 5257 and 10 percent under Code 5003) is warranted for the left knee disability throughout.  

The Board has considered whether separate ratings may be warranted for extension and flexion motion limitations.  Regarding a separate schedular rating for limitation of flexion under Code 5260, there must be limitation of flexion to a compensable level (to 45 degrees or less).  The evidence shows that left knee flexion was to 60 degrees or greater on nine occasions during the appeal period.  While flexion was noted to be only to 40 degrees on November 2008 and October 2015 examinations (when examination "was limited" due to the Veteran's reported fear of leaving the wheelchair), the Board finds those two measurements are inconsistent with the other measurements noted in the record both before and after the examinations, and that those examinations were not conducted specifically for the knees .  Accordingly, the Board concludes that those findings do not reflect distinct periods when a staged compensable rating under Code 5260 was warranted.  [The Board observes incidentally that a 10 percent rating under Code 5260 could not be combined with a rating under Code 5003, and would not confer an additional benefit.]

Under Code 5261, there must be limitation of extension to a compensable level (10 degrees or more).  Extension was noted as full in December 2007, April 2008, November 2008, February 2011, June 2012, March 2014, and October 2015.  Accordingly, a separate compensable rating under Code 5261 is not warranted .


ORDER

A 40 percent combined (10 percent under Code 5003 and 30 percent under Code 5257) rating is granted for the Veteran's right knee disability for the period prior to June 8, 2011, subject to the regulations governing payment of monetary awards; a rating in excess of 60 percent for the right knee disability from August 1, 2012, is denied. 

A 30 percent combined (10 percent under Code 5003 and 20 percent under Code 5257) rating is granted for the Veteran's left knee disability throughout, subject to the regulations governing payment of monetary awards. 


REMAND

In his August 2016 substantive appeal in the matter of entitlement to a TDIU, the Veteran requested a Board videoconference hearing.  He has not been scheduled for such hearing, and has not withdrawn the request.  Because the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for a hearing (and because Board videoconference hearings are scheduled by the AOJ) a remand is required.  See 38 U.S.C.A. § 7107(b) and 
38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following:

The AOJ should schedule the Veteran for a videoconference hearing before the Board.  He should be notified of the hearing date, location, and time.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


